Per Curiam.

This suit was commenced by bill in chancery under the former system of practice. Its object was to have a deed, absolute on its face, declared a mortgage or trust deed. Issues of fact were made up, and the trial of them took place in 1854, under, of course, the new code of practice.
A .witness, alleged to have been interested, gave evidence; but interest was then no disqualification.
The answer of the grantor in the deed above mentioned, sworn to in a previous suit in chancery by other plaintiffs, was given in evidence. It was not pleaded by way of estoppel, if it could have been. It went in, therefore, with the other evidence, as an admission of the grantor under oath.
The cause was tried by the Court, sitting as a jury, and there was a finding and judgment for the plaintiffs. It is contended that the judgment is not supported by the evidence. The evidence is conflicting, but tends to support the conclusion of the Court. Such being the case, the judgment, according to the settled practice of this Court, must be affirmed.
J. S. Harvey, J. A. Liston and I. Blackford, for the appellant.
J. L. Ketcham, L. Barbour and A. G. Porter, for the appellees.
The judgment is affirmed with costs.